                 Case 2:14-cr-00470-DN Document 277 Filed 11/07/18 Page 1 of 2
 12A
                                   UNITED STATES PROBATION OFFICE
                                      FOR THE DISTRICT OF UTAH
                             Report on Offender Under Supervision
 Name of Offender: Phillip Kay Lyman                                 Docket Number: 2:14CR00470-001-DN
 Name of Sentencing Judicial Officer:        Honorable David Nuffer
                                             U.S. District Judge

 Date of Original Sentence: December 18, 2015
                       Conspiracy to Operate Off-Road Vehicles on Public Land Closed to Off-Road
 Original Offense:
                       Vehicles (2 counts)
 Original Sentence:    36 Months Probation

 Type of Supervision: Probation                            Current Supervision Began: December 18, 2015

                                          SUPERVISION SUMMARY

The defendant’s term of probation is scheduled to expire December 17, 2018. At the time of sentencing, he was
ordered to pay a $50.00 special assessment fee, $1000.00 fine and $96,955.61 in restitution. The special
assessment fee has been satisfied; however, he still owes the $1,000.00 fine and $89,805.61 in restitution. The
Financial Litigation Unit at the U.S. Attorney’s Office reviewed the defendant’s current economic situation and
determined the $100.00 per month he has been paying, is an appropriate amount based on his finances. They
prepared a Stipulation for Installment Payments and Installment Payment Order which this officer forwarded to
the defendant for his signature. Contact with the defendant revealed he could not justify signing the documents,
because the Court’s order doesn’t have an expiration date. Contact was then made with Assistant U.S. Attorney
Allison Moon about the defendant not signing the documents. She advised the defendant needs to keep paying
$100 per month even after his probation term ends, regardless of whether he signs the documents or not. She
advised if he doesn’t keep paying their office will go after his assets. This officer has informed the defendant of
this. Except for the outstanding fine and restitution, all other supervision conditions have been satisfied. The
defendant has maintained a stable residence, employment and contact with the probation office. The defendant’s
post-conviction risk assessment scores him as a low-risk to engage in further criminal activity.

It is respectfully recommended that no adverse action be taken regarding the defendant not satisfying the
restitution during his term of probation. It is further recommended that his term of probation be allowed to
expire on December 17, 2018, with restitution owing.

If the court desires more information or another course of action, please contact me at 801-535-2764.

                                          I declare under penalty of perjury that the foregoing is true and correct.


                                                                            ______________________________
                                                                         by Shelley Mangum
                                                                            U.S. Probation Officer
                                                                            November 5, 2018


Revised 12/17
              Case 2:14-cr-00470-DN Document 277 Filed 11/07/18 Page 2 of 2
PROB 12B                                                                       Phillip Kay Lyman
D/UT 06/15
                                                                               2:14CR00470-001


THE COURT:

X Approves the request noted above
☐
☐ Denies the request noted above
☐ Other
                                                        Honorable David Nuffer
                                                        United States District Judge

                                                        Date: November 7, 2018
